EXAMINER’S AMENDMENT

The present application is being examined under the pre-AIA  first to invent provisions. 

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Rose Moller-Jacobs (Reg. No. 72,727) on 6 June 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A building structure (1) comprising:
[[-]] a stationary core (2) extending upright through and supporting [[the]] weight of one or more rotatable stories (3) of the building structure (1), each story (3) comprising one or more floor units (4),
[[-]] said story (3) forming an outer peripheral portion (5) which defines an outer surface (6) of the story (3), and an inner support portion (7) through which the story (3) is supported by the core (2) via an interface (8) along [[the]] an external perimeter of the core (2),
wherein [[the]] a horizontal cross-section of the core (2) has a substantially circular said external perimeter at 
wherein said story (3) is stiffened by a space frame (9) extending from the inner support portion (7) to the outer peripheral portion (5) and making the story (3) a self-supporting rigid body cantilevered off the core (2) and structurally independent of all other stories (3), 
wherein the story (3) transmits gravity-induced loads to the core (2) via the interface (8) only by means of vertical forces,
wherein the space frame (9) comprises a truss-shaped, lightweight rigid structure constructed from interlocking struts (15) in a geometric pattern, the space frame (9) has an upper and a lower membrane (10, 11), each membrane (10, 11) having a number of substantially radial ribs (12) and substantially circumferential ribs (13) intersecting each other in nodes (14) of said space frame (9), all the nodes (14), from which the struts (15) extend, are placed at the intersection of one of said substantially radial ribs (12) and one of said substantially circumferential ribs (13), and horizontal gravity-induced loads are self-balanced within the ribs (12, 13) and in the membranes (10, 11),
wherein a separation device (18) located between two of the stories (3) separates an external environment (19) of the building structure, which is in contact with all atmospheric elements, from an internal environment (20) of the building structure, which is in contact with the space frame (9) and the interface (8).

2. – 4. (canceled).

5. (currently amended) [[A]] The building structure (1) according to claim [[4]] 1, wherein the separation device (18) comprises a brush (22) extending substantially circumferentially around a vertical axis (21) of [[the]] a respective section of the supporting core (2).

6. (currently amended) [[A]] The building structure (1) according to claim [[4]] 1, wherein the separation device (18) comprises a liquid seal (23) extending substantially circumferentially around a vertical axis (21) of the respective section of the supporting core (2), and comprising a trough (24) containing a liquid, and a separation lip or wall or sheet (25) projecting into the trough (24) and being immersed in said liquid, wherein the trough (24) is fixed to one story (3) or to the core (2), and the separation lip or wall or sheet (25) is fixed to a vertically neighboring story (3), or vice versa.

7. (currently amended) [[A]] The building structure (1) according to claim [[4]] 1, wherein horizontal surfaces of the separation device (18) are covered with damping layers made of shock absorbing material forming a damper during extreme events

8. – 11. (canceled).

12. (currently amended) [[A]] The building structure (1) according to claim 1, wherein the interface (8) between the inner substantially annular support portion (7) of the story (3) and the core (2) comprises a device enabling a rotatable coupling of said inner annular support portion (7) of the story (3) to said stationary core (2), thus enabling the story (3) to rotate about the stationary core (2), independently of any of the other stories (3), in a substantially horizontal story (3) rotation plane (35).

13. (currently amended) [[A]] The building structure (1) according to claim 12, wherein the interface (8) between the inner support portion (7) of the story (3) and the core (2) comprises rolling track means (32) having an annular rolling track (33) extending substantially circumferentially around the stationary core (2) and fixed to one of the stationary core (2) and the inner support portion (7) of the story (3), and a plurality of rolling elements or wheels (34) held by the other one of said stationary core (2) and the inner support portion (7) of the story (3), and rollably engaging the annular rolling track (33).

14. (canceled).
 
15. (currently amended) [[A]] The building structure (1) according to claim 13, wherein the rolling track means (32) comprise a rail-wheel assembly having a single substantially annular rail (38) forming the rolling track (33), and a plurality of wheels (34) arranged to abut on the single rail (38) and adapted to roll along the single rail (38) to enable the rotation of the rotatable story (3) about the stationary core (2).

16. – 17. (canceled). 

18. (currently amended) [[A]] The building structure (1) according to claim 12, comprising drive means (39) to impart a rotational motion to the rotatable story (3) about the stationary core (2).

19. (currently amended) [[A]] The building structure (1) according to claim 18, wherein the drive means (39) comprise one or more motors (40) associated to said rotatable story (3), said motors (40) being positioned along a circumference of the stationary core (2) and configured to impart a motion to one or more drive members (41) connected to one of the stationary core (2) and the rotatable story (3), said drive members (41) engaging one or more corresponding driven members (42) connected to the other one of the stationary core (2) and the rotatable story (3), 

20. (canceled).
 
21. (currently amended) [[A]] The building structure (1) according to claim 19, wherein:
[[-]] the drive member (41) comprises either a friction wheel or a toothed ring,
[[-]] the driven member (42) extends circumferentially around the stationary core (2) and comprises either an annular friction track having a steel or tarmac or concrete surface or an annular toothed surface.

22. – 23. (canceled). 

24. (currently amended) [[A]] The building structure (1) according to claim 19, wherein the drive member (41) imparts a motion to the driven member (42) via meshing gears or via pulley-belt transmissions.

25. – 26. (canceled). 

27. (currently amended) [[A]] The building structure (1) according to claim 1, comprising a plurality of lifting jacks (43) for temporary vertical displacement of an entirety of the story (3), or only part of the story (3), with respect to the core (2), from a predetermined operating position to a maintenance position, which allows at least one of (i) access to and maintenance [[and/]]or (ii) replacement of items present in the internal environment (20).

28. (canceled).

29. (currently amended) [[A]] The building structure (1) according to claim 13, wherein one or more of the wheels (34) are supported on an eccentric portion (45) of a rotatably adjustable wheel axle (46) which [[can]] is configured to be turned:
[[-]] in a working position in which the eccentric portion (45), together with the wheel (34), is turned vertically towards the rail (38),
[[-]] in a maintenance position in which the eccentric portion (45), together with the wheel (34), is turned vertically away from the rail (38), thereby detaching the individual wheel (34) from the rail (38) for the purpose of at least one of maintenance [[and/]]or replacement.

30.  (canceled).

	31. (new) The building structure (1) according to claim 7, wherein the extreme events are earthquakes.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a building structure having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim, and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635